Citation Nr: 1413070	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a back injury with spondylosis (lumbar spine disability), rated as 10 percent disabling before February 15, 2011, and as 20 percent disabling thereafter. 

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1958 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The October 2007 Rating Decision denied, inter alia, the Veteran's claims for an increased rating for a lumbar spine disability and for a compensable rating for bilateral hearing loss.  The Veteran filed a Notice of Disagreement in December 2007, which indicated he was contesting the denials of an increased rating for his lumbar spine disability and a compensable rating for bilateral hearing loss.  38 C.F.R. § 20.201 (2013).  The RO issued the Veteran a Statement of the Case (SOC) in January 2008.  The Veteran filed a timely Substantive Appeal, VA Form 9, in January 2008.  The appeal was sent to the Board and was remanded in December 2010, and the RO supplied a Supplemental SOC in October 2011.  At that time, the RO granted an increased the Veteran's rating for his lumbar spine disability to 20 percent disabling, effective February 15, 2011. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  Before February 15, 2011, the Veteran's lumbar spine disability was manifested by pain, with forward flexion limited to 90 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; there are no objective findings of any associated neurological disability and there have been no incapacitating episodes in the past twelve months.  

2.  Since February 15, 2011, the Veteran's lumbar spine disability has been manifested by pain, with forward flexion limited to 50 degrees. There is no ankylosis of the lumbar spine, and there have been no incapacitating episodes in the past twelve months.

3.  Throughout the entirety of the appeal period, the Veteran has exhibited, at worst, Level III hearing loss in both ears.


CONCLUSIONS OF LAW

1.  Prior to February 15, 2011, the criteria for a rating in excess of 10 percent disabling for a lumbar spine disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5243 (2013).

2.  Since February 15, 2011, the criteria for a rating of 20 percent, but no more, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5239 (2013).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in an August 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The August 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2007 Rating Decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2007 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and statements from the Veteran, his wife, and his representative.

The Board notes that in January 2011 the RO wrote to the Veteran and requested that she provide completed authorization forms to allow the VA to obtain post service treatment records from a private doctor who he had listed on his claim form, as required by the Board's remand instructions.  Significantly, the appellant never provided the requested authorization form.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Further, the Veteran has been medically evaluated in conjunction with his claim for service connection for his low back condition and bilateral hearing loss.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Back disability 

The Veteran contends that he is entitled to a higher disability rating for his lumbar spine disability.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5239, as 10 percent disabling from July 1, 1987 and 20 percent disabling from February 15, 2011.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Private and VA treatment records dated from 1995 to 2011 show that the Veteran has received intermittent treatment for low back pain.  Several treatment notes indicate that the Veteran has received steroid injections to manage his low back pain.  Records show that in August 2003, the Veteran was transported to the hospital via ambulance due to back pain. 

On VA examination in September 2007, the Veteran complained of worsening back pain.  He explained that he receives lumbar epidurals a few times a year, and that each one relieves pain for three or four months.  He stated that the pain radiates to his bilateral legs all the way down to his toes.  He indicated that he uses a brace, but no cane or crutch.  He also reported taking Lortab as needed, which he stated helps.  He also reported weakness, but no numbness or incontinence.  He reported a decreased frequency of erections.  He stated that he is unable to lift more than forty pounds, walk for more than ten minutes, stand more than five to ten minutes, or sit for more than an hour.  He denied flares and denied ever being prescribed bed rest.  

Upon examination, the examiner found that the Veteran walks with a slight limp, using no assistive devices.  Spine curvature had "increased convexity" on the upper spine.  No tenderness to palpation of the spine or paraspinal processes was noted; no spasms were noted.  The Veteran had right and left lateral flexion to 30 degrees with no pain; extension was shown to 30 degrees without pain; forward flexion to 90 degrees with no pain; left and right lateral rotation to 45 with no pain.  The Veteran exhibited 5/5 strength in his lower extremities.  Sensation in the lower extremities was found to be normal.  There was no atrophy noted in his calves.  Finally there was no pain on range of motion or flare ups noted; all joints had no additional limitation by pain, fatigue, weakness, or lack of endurance on repetitive use.  The examiner found that the Veteran had an "essentially normal spine evaluation" but noted increased convexity of the upper curvature of the spine.

Then, in February 2011, the Veteran was afforded a second VA examination for his back disability.  He reported daily intermittent pain in his back, which occurs when he wakes up, gets out of a car, and after sitting for long periods of time.  He stated that the flares last five to ten minutes, and then he can "still feel the pain, but it is better."  He reported taking Lortab and Naprosyn for the pain, as well as receiving epidurals to relieve the pain.  He stated that no physician had directed bed rest and denied incapacitating episodes.  He stated that he was unable to walk more than 100-150 feet, unable to run at all, unable to stand more than 10-15 minutes, unable to sit more than 10 minutes, and unable to lift more than 10-15 pounds.   The Veteran reported that he stopped working in 1995 or 1996, but not due to his back. 

Upon examination, the examiner found that the Veteran walked with a limped gait without the use of an assistive device.  The Veteran exhibited 4/5 strength in the upper and lower extremities bilaterally.  He had normal sensation to light touch, with no calf tenderness to palpation or atrophy, and reflexes were 2+ bilaterally at elbows, knees, and ankles.  Edema was noted of the bilateral lower extremities.  The examiner found the back to have normal curvature, normal posture, no spasms palpated, not tenderness to palpation, negative straight leg extensions bilaterally, and no muscular atrophy.  The Veteran displayed forward flexion to 50 degrees, extension to 10 degrees, lateral flexion to the left and right to 20 degrees, and lateral rotation to the left and right to 20 degrees.  No pain was shown with any range of motion testing, and no additional loss was shown on repetitive motion.  The examiner noted that the Veteran's back disability is daily, but intermittent throughout the day.  He indicated that the extent of his back disability was evident in x-ray findings as antrolisthesis at L5/S1 and associated with facet arthropathy and discogenic disease.  Finally, the examiner noted that the Veteran's employment is not affected by his back disability, as he reported that he did not stop working due to his back disability.  

The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 15 degrees or less or favorable ankylosis of the entire cervical spine at any point during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2013).  At the September 2007 VA examination, the Veteran's forward flexion was shown to be to 90 degrees, and the combined range of motion was shown to be 270 degrees.  Additionally, there is no evidence that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, the Board finds that the Veteran's disability did not warrant a rating in excess of 10 percent prior to the February 2011 VA examination.  Then, at the February 2011 VA examination, the Veteran's forward flexion of the thoracolumbar spine was shown to be 50 degrees, and his combined range of motion was shown to be 140 degrees, which meets the criteria for a 30 percent rating.  

Both the September 2007 and February 2011 VA examiners noted the range of motion was not additionally limited by fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned for the period before February 15, 2011 or the 20 percent assigned for the period since February 15, 2011.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

At both of his VA examinations, the Veteran denied any incapacitating episodes of spine disease during the past 12 months.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the Veteran reported radiating back pain in his September 2007 VA examination.  The evidence shows that neurological examination was normal on both the September 2007 and February 2011 VA examinations.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability was productive of any objective neurological manifestations sufficient to warrant a separate rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  

II.  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2012).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the ear that is nonservice-connected will be assigned a Roman Numeral I for purposes of rating the hearing impairment.  38 C.F.R. § 4.85(f).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2012).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  In this case, the Veteran does not meet the criteria for an exceptional pattern of hearing impairment.    

The Veteran was initially provided a VA examination to evaluate his hearing loss in September 2007.  The Veteran's military noise exposure was already established when the Veteran was initially granted service connection.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
25
20
50
60
38.75
LEFT
30
20
60
65
43.75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed the Veteran with normal to moderately severe bilateral sensorineural hearing loss.  

Applying the results from the September 2007 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level I in the better ear and a Level II in the poorer ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded another VA audio logical examination in February 2011.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
30
20
65
70
46.25
LEFT
25
20
60
60
41.25

Speech audiometry revealed speech recognition ability of 80 percent in both ears.  The examiner opined that the Veteran's hearing loss has "significant effects" on the Veteran's occupation and that his hearing loss makes it "hard to communicate."  The Veteran indicated that his wife gets upset because he cannot hear her very well.  He also stated that he does not like hearing aids.    

Applying the results from the February 2011 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in both ears.  Where hearing loss is at Level III in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  Although the September 2007 VA examiner did not discuss the functional effects of the Veteran's hearing loss, the February 2011 examiner's report included the reported effects of the Veteran's hearing loss on his functioning and daily activities.  Therefore, the Board finds that taken together, the September 2007 and February 2011 examinations are highly probative.   

The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, lay opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 




III.  Other Considerations

The Board has also considered whether the Veteran's back disability and bilateral hearing loss present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's rating for his lumbar spine disability contemplates his orthopedic and neurological manifestations of his spine disability, as well as his functional impairment.  With respect to the bilateral ear hearing loss, the Veteran's 0 percent rating contemplated his subjective complaints regarding his functional impairment caused by his hearing.  Thus, the Veteran's lay statements were considered in the 0 percent rating.  As a result, the evidence shows that the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, the Veteran has stated repeatedly that he is not working because of his Hepatitis C and associated liver conditions.  He has not made any assertions of unemployability and there are none raised by the record during the appeal period related to his back disability or bilateral hearing loss.  Therefore, further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A rating in excess of 10 percent for residuals of a back injury with spondylosis before February 15, 2011, and in excess of 20 percent thereafter, is denied. 

A compensable rating for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


